Citation Nr: 1502798	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-43 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for a right ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1982 to February 2008.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to compensable ratings for a right foot calcaneal spur; blepharitis, claimed as blepharitis, meibomitis and chalazion; atopic dermatitis, claimed as a skin condition, eczema; degenerative arthritis of the right knee; and degenerative arthritis of the left knee were raised by the record at the Veteran's June 2014 hearing before the Board, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for bilateral hearing loss is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's right ankle sprain is manifested by arthritis and normal limitation of motion, with complaints of swelling, instability, pain, abnormal gait, and popping; ankylosis, malunion, and astragalectomy are not shown.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for a right ankle strain have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased evaluation for a right ankle strain arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the August 2013 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Veteran filed a claim for compensation in December 2007 while still on active duty.  In an April 2008 rating decision, service connection was granted for a right ankle strain and assigned a noncompensable rating, effective March 1, 2008, the day following his release from active duty.  See 38 U.S.C.A. § 5110(b)(1) (2014).  The Veteran appealed that decision to the Board, alleging that he should have been awarded a compensable rating for his right ankle disability.  

A January 2008 VA examination of the Veteran's right ankle revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no indication of a malunion to the os calcis or the astralgus.  Range of motion was normal, with dorsiflexion to 20 degrees, and plantar flexion to 45 degrees; joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays of the right ankle were negative for degenerative joint disease.  The diagnosis was right ankle strain, in remission.

In a February 2009 statement in support of his claim, the Veteran reported his right ankle caused him continuous pain and made it difficult to walk.

April 2009 x-rays of the right ankle and foot revealed enthesophyte formation at the insertion site for the Achilles tendon and a plantar calcaneal spur.  Degenerative changes were present over the dorsum of the talus.  There were mild degenerative changes at the first metatarsal phalangeal joint; no fractures or dislocations were identified.

The Veteran underwent a VA examination in August 2013 to assess the severity of his right ankle strain.  The Veteran reported experiencing pain three times a week and stated that his disability had worsened.  He noted flare-ups which limited walking, running, and occasional climbing.  The Veteran reported taking Naprosyn for the pain.  Physical examination revealed no tenderness or pain on palpation.  Plantar flexion was to 45 degrees and dorsiflexion was to 20 degrees; the examination revealed mild or no pain during range of motion testing and Veteran did not have additional limitation in range of motion following repetitive-use testing.  Muscle strength was normal, ligaments were not loose, and there was no ankylosis.  An August 2013 x-ray revealed degenerative changes of the anterior talonavicular joint.  Anterior spurring was seen along the anterior talonavicular joint and enthesophytes were present at the insertion of the Achilles tendon and the plantar fascia.  The ankle mortise was intact and there was no fracture deformity.  The examiner diagnosed degenerative joint disease of the right ankle and documented that the Veteran's right ankle disability impacted the Veteran's ability to work as it limited walking.  The examiner was unable to provide a degree of additional range of motion loss due to pain without resorting to speculation as there was only mild or no pain during range of motion testing, and no significant loss of motion during repetitive use.

The Veteran testified before the Board in June 2014.  He reported instability in his right ankle when walking on uneven surfaces and stated he was issued an ankle brace and orthotic inserts for his shoes.  He reported his right ankle disability affected his knees because he favored his left foot when standing or walking.  The Veteran noted swelling in the evenings, depending on how much he had moved around during the day, and stated he was accustomed to the swelling.  He reported experiencing pain when walking long distances or standing for approximately half an hour.  He noted he took Motrin for the pain and that his right ankle instability limited activities such as bicycling and hiking.  He reported that he was employed in the security department of a shipyard and that his job required being on his feet four to six hours a day, and on occasion up to eight hours a day.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The Veteran's service-connected right ankle strain is evaluated in the VA Schedule for Rating Disabilities under Diagnostic Code 5010-5271, the first number representing traumatic arthritis and the second representing the criteria under which the residual impairment resulting from the arthritis is rated.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5010-5271 (2014).

Diagnostic Code 5010 provides that traumatic arthritis, substantiated by x-ray findings, will be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Under Diagnostic Code 5003, degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion of the ankle, and a maximum 20 percent rating for marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

As noted above, range of motion testing at the February 2008 and August 2013 examinations demonstrated normal plantar flexion and dorsiflexion.  38 C.F.R. § 4.71, Plate II (2014).  Accordingly, limitation of the motion of the veteran's service-connected left shoulder disorder is noncompensable under the provisions of Diagnostic Code 5271.  However, pain on motion has been shown, as well as complaints of swelling.  Accordingly, the Board finds that the Veteran's right ankle disability picture more nearly approximates a 10 percent evaluation, but no more, is under Diagnostic Code 5003.  38 C.F.R. § 4.7 (2014). 

The Board finds that a rating higher than 10 percent is not warranted for the Veteran's right ankle disability.  The evidence does not show limitation of motion, even when painful motion and other limited factors are considered, that meets the criteria of Diagnostic Code 5271 for a higher rating of 20 percent which contemplates "marked" limitation of motion.  Range of motion was not further limited due to pain, fatigue, weakness, lack of endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has also looked at other diagnostic codes for rating the right ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence does not show ankylosis, malunion, or astragalectomy.  Therefore, the Board finds that a rating for the Veteran's right ankle disability greater than 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2014).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected right ankle strain was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's right ankle disability was manifested by normal plantar flexion and dorsiflexion, with mild to no pain on movement, which did not decrease range of motion testing.  His disability was also manifested by swelling, popping, an abnormal gait, and instability.  There is no indication that the average industrial impairment from the right ankle disability is in excess of that contemplated by the assigned rating.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent disability rating assigned herein.  Evaluations in excess of 10 percent are provided for certain manifestations of the Veteran's service-connected right ankle disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, the Board notes that a claim for a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the Veteran's June 2014 hearing before the Board, he reported that he was employed and did not allege that his right ankle disability precluded him from working.  Thus, the evidence demonstrates that the Veteran is able to sustain and follow substantially gainful employment, and the Board concludes that a claim for TDIU has not been raised in connection with the claim on appeal.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against an evaluation in excess of 10 percent for his right ankle strain, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 10 percent for the Veteran's service-connected right ankle sprain is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

In February 2008, the Veteran underwent a private audiogram.  This examination did not reveal a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385 (2014).  Moreover, after separation from active duty, the Veteran began working with a civilian employer who required annual audiograms.  Following the Veteran's hearing before the Board, he submitted audiogram results dated February 2008, September 2009, and August 2010, that showed normal hearing for VA purposes.  However, these additional audiograms did not report the required controlled speech discrimination test (Maryland CNC) scores.  38 C.F.R. § 4.85 (2014).  The diagnoses included mild and moderate hearing loss.  For these reasons, the Veteran must be afforded a VA examination to determine whether he has a hearing loss disability as defined by VA regulations, and if so, whether it is related to his active duty military service.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed bilateral hearing loss is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram by a state-licensed audiologist, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed bilateral hearing loss is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed bilateral hearing loss is due to or aggravated by any service-connected disorder, to include the Veteran's service-connected tinnitus.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file which shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file indicating whether any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


